DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9-13 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Discussion on sPUCCH resource management” (hereinafter referred to as ZTE).

	RE Claim 9, ZTE discloses a terminal (See ZTE Section 2.2 – UE transmitting on UL) comprising: 
	a processor that determines a value indicating a cyclic shift (See ZTE Section 2.2; Options 1&2 – determining cyclic shift), based on a physical resource block number and a symbol number (See ZTE Section 2.2; 2.4; Figure 2 – resource mapping, cyclic shift (
    PNG
    media_image1.png
    21
    51
    media_image1.png
    Greyscale
) is based on PRB number nPRB and symbol l; in addition, formula (6) 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
utilizes both symbol l and number of PRBs NRB) that are used for a physical uplink control channel (PUCCH) (See ZTE Section 2.2; Options 1&2; FIGs 1&2 – determining cyclic shift for PUCCH), by using a calculation formula including the physical resource block number (See ZTE Section 2.2; 2.4; Options 1&2; FIGs 1&2 –cyclic shift is determined in part on PRB number NRB 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
) and the symbol number (See ZTE Section 2.2; 2.4; Options 1&2; FIGs 1&2 –cyclic shift is determined in part on symbol l 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
); and 
	a transmitter that transmits the PUCCH by using the value indicating the cyclic shift (See ZTE Section 2.2; Options 1&2 – transmitting cyclic shifted PUCCH on UL).

	RE Claim 10¸ ZTE discloses a terminal, as set forth in claim 9 above, further comprising a receiver that receives, by higher layer signaling, information related to the value indicating the cyclic shift (See ZTE Section 2.3 – receiving information/parameters related to cyclic shift from higher layer signaling).

	RE Claim 11¸ ZTE discloses a radio communication method for a terminal (See ZTE Section 2.2 – UE transmitting on UL), the method comprising: 
	determining a value indicating a cyclic shift (See ZTE Section 2.2; Options 1&2 – determining cyclic shift), based on a physical resource block number and a symbol number (See ZTE Section 2.2; 2.4; Figure 2 – resource mapping, cyclic shift (
    PNG
    media_image1.png
    21
    51
    media_image1.png
    Greyscale
) is based on PRB number nPRB and symbol l; in addition, formula (6) 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
utilizes both symbol l and number of PRBs NRB) that are used for a physical uplink control channel (PUCCH) (See ZTE Section 2.2; Options 1&2; FIGs 1&2 – determining cyclic shift for PUCCH), by using a calculation formula including the physical resource block number (See ZTE Section 2.2; 2.4; Options 1&2; FIGs 1&2 –cyclic shift is determined in part on PRB number NRB 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
) and the symbol number (See ZTE Section 2.2; 2.4; Options 1&2; FIGs 1&2 –cyclic shift is determined in part on symbol l 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
); and 
	transmitting the PUCCH by using the value indicating the cyclic shift (See ZTE Section 2.2; Options 1&2 – transmitting cyclic shifted PUCCH on UL).

	RE Claim 12¸ ZTE discloses a system comprising: 
	a terminal and a base station (See ZTE Section 2.2 – UE transmitting on UL to eNB), wherein the terminal comprises: 
	a processor that determines a value indicating a cyclic shift (See ZTE Section 2.2; Options 1&2 – determining cyclic shift), based on a physical resource block number and a symbol number (See ZTE Section 2.2; 2.4; Figure 2 – resource mapping, cyclic shift (
    PNG
    media_image1.png
    21
    51
    media_image1.png
    Greyscale
) is based on PRB number nPRB and symbol l; in addition, formula (6) 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
utilizes both symbol l and number of PRBs NRB) that are used for a physical uplink control channel (PUCCH) (See ZTE Section 2.2; Options 1&2; FIGs 1&2 – determining cyclic shift for PUCCH), by using a calculation formula including the physical resource block number (See ZTE Section 2.2; 2.4; Options 1&2; FIGs 1&2 –cyclic shift is determined in part on PRB number NRB 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
) and the symbol number (See ZTE Section 2.2; 2.4; Options 1&2; FIGs 1&2 –cyclic shift is determined in part on symbol l 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
); and 
	a transmitter that transmits the PUCCH by using the value indicating the cyclic shift (See ZTE Section 2.2; Options 1&2 – UE transmitting cyclic shifted PUCCH on UL), and
	 the base station comprises: 
	a receiver that receives the PUCCH (See ZTE Section 2.2; Options 1&2 – eNB receiving cyclic shifted PUCCH on UL).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on sPUCCH resource management” (hereinafter referred to as ZTE) in view of Yi et al. (US# 2019/0116007 hereinafter referred to as Yi).

	RE Claim 13, ZTE discloses a terminal, as set forth in claim 9 above. ZTE does not specifically disclose wherein the physical resource block number is based on a subcarrier spacing.
	However, Yi teaches of wherein the physical resource block number is based on a subcarrier spacing (See Yi [0073] – number of PRBs based on subcarrier spacing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PUCCH shifting and transmitting system, as disclosed in ZTE, wherein the physical resource block number is based on a subcarrier spacing, as taught in Yi. One is motivated as such in order to accommodate both older as well as newer radio access technology frame structures (See Yi Background; Summary).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach the elements of amended claim 9, specifically, that ZTE does not specifically disclose “a cyclic shift, based on a physical resource block number and a symbol number that are used for a physical uplink control channel (PUCCH), by using a calculation formula including the physical resource block number and the symbol number”, the Examiner respectfully disagrees. ZTE teaches in section 2.2, options 1 & 2 – Figures 2 & 3 that cyclic shift  (
    PNG
    media_image1.png
    21
    51
    media_image1.png
    Greyscale
) is dependent upon both the PRB number (nPRB) and symbol l. In addition, in ZTE section 2.4, formula (6) 
    PNG
    media_image2.png
    25
    172
    media_image2.png
    Greyscale
utilizes both symbol l and number of PRBs NRB.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477